Citation Nr: 9903206	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the veteran's claim 
seeking entitlement to service connection for a low back 
condition.

The Board previously reviewed this case and, in December 
1997, remanded the case back to the RO for further 
development and to assure the veteran of full due process.  
The Board finds that all of its requests have been completed 
by the RO and, thus, that this case is ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's currently diagnosed low back disability did 
not have its onset in service and is not shown to be related 
military service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 101(16), 
1101, 1131, 5107(b)  (West 1991); 38 C.F.R. § 3.303  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  In this case, the Board finds that the 
veteran's claim for a low back disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Here, the veteran 
has submitted evidence of current low back pathology and of a 
plausible relationship to service.  This is sufficient to 
make out a well-grounded claim.  Epps v. Gober, 126 F.3d 1464  
(Fed. Cir. 1997).

Once a claim is determined to be well-grounded, the veteran 
is entitled to assistance with the development of evidence in 
support of his claim.  38 U.S.C.A. § 5107(a)  (West 1991).  
In this regard, the Board notes that the RO obtained the 
veteran's service medical records, provided the veteran with 
two VA compensation and pension examinations, and attempted 
to obtain all evidence which he indicated may be available.  
The Board finds that the veteran has not alleged that any 
other records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  Thus, it finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1131  (West 1991); 38 C.F.R. § 3.303  
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder.  Specifically, he 
asserts that he first injured his low back in service and 
that he has continued to have problems with it up to the 
present time.  Overall, he believes that the evidence of 
record supports his claim.

The veteran's service medical records show that he entered 
active duty in February 1988 with no noted back defects.  
However, a November 1988 outpatient treatment record shows 
that he was seen for back pain of one month duration.  It 
indicates that he lifted heavy objects on his job.  On 
physical examination, the veteran was able to bend over and 
touch his toes without discomfort.  He had a full range of 
motion with no spasm, sciatica, or edema.  He had local pain 
in right lumbar musculature.  The assessment was "right 
lumbar back muscle pains."  Another November 1988 record 
shows that his status had not changed and that he was put on 
profile.  A January 1989 Emergency Care and Treatment record 
shows that the veteran ambulated with an abnormal gait and 
complained of occasional numbness in his extremities.  X-rays 
were within normal limits.  The diagnosis was "long standing 
lumbar injury."  A January 1989 outpatient record shows that 
examination was unchanged from November 1988.  The assessment 
was "lumbar back pain."  Another January 1989 Emergency 
Care and Treatment record shows that the veteran's complaints 
were that back pain radiated to both legs.  It notes that he 
was walking with difficulty.  The veteran was discharged in 
February 1989.  His separation medical examination report 
does not note any back defects.  In his report of medical 
history, the veteran denied that he had any recurrent low 
back pain.

The claims file contains no medical evidence pertaining to a 
low back disorder from February 1989 to March 1995.

A March 1995 VA examination report reflects, as medical 
history provided by the veteran, that he injured his back in 
service while exercising and, again, while trying to lift a 
heavy tool box.  Objective evaluation revealed only minimal 
limitation of range of motion.  A palpable spasm was noted in 
the right paralumbar musculature on backward extension and on 
the right upon straight leg raising.  There was no atrophy of 
the lower extremities; quadriceps strength was 5/5 
bilaterally.  The diagnosis was "chronic low back strain 
with spasm."  An associated X-ray report indicates that the 
veteran had a suspect pars interarticularis defect on the 
right side at L5 level and a bony density overlying the right 
4th lamina.  There was no evidence of arthritic changes.

A September 1995 treatment record from Limestone Medical 
Center shows that the veteran was treated at that time for 
low back pain.  Medical history provided in the record notes 
that the veteran injured his back in service and that the 
back had "popped out" the night before when getting out of 
bed.  On examination, the back was tender and had a severely 
limited range of motion.  Reflexes were 2+ for both lower 
legs.  X-rays were recorded as negative for fracture.  The 
diagnosis was "lumbar strain [and] spasm (acute)."

The veteran testified before a hearing officer at the RO in 
December 1995.  During the hearing, he stated that he injured 
his back in service while attempting to lift a tool box; it 
fell on him.  He testified that he was treated by service 
physicians for his back pain on several occasions.  The 
veteran indicated that he received no formal medical 
treatment for his back after service because he could not 
afford it.  He was treated as a favor by a friend who was a 
physical therapist.  He indicated that he received no other 
injuries to his back.

The veteran testified at a hearing before a member of the 
Board in Washington, D.C. in July 1997.  During the hearing, 
he, in essence, reiterated his testimony of December 1995.  

An August 1997 letter from a nursing assistant reflects that 
she knew the veteran since 1987 and was aware of his 
inservice back injury in 1988.  It states that she knew 
first-hand that the veteran was in much distress and 
discomfort because of that injury.  It indicates that she 
provided the veteran with physical therapy over the years, 
but that recurring muscle spasms limited his progress.  The 
letter indicates that, in the assistant's opinion, the 
veteran should be compensated because the injury occurred 
during service.

VA outpatient records dated, received in January 1998, 
indicate treatment from April 1996 to September 1997.  The 
records show intermittent complaints of low back pain by the 
veteran.  An April 1997 record indicates that the pain 
radiated down the left posterior thigh.  A May 1997 computed 
tomography (CT) report indicates that the veteran had a 
bulging disc at L4-5 level and bilateral facet arthropathy at 
L3-4, L4-5, and L5-S1.  There was no disc herniation, central 
stenosis, or definite lateral stenosis.

The most recent medical evidence is a March 1998 VA 
examination report.  It indicates that the veteran injured 
his back in service and that he had pain in his back ever 
since that particular time.  The veteran related that his low 
back constantly bothered him both day and night and that his 
symptoms were getting worse.  Pain radiated to the lateral 
aspect of both upper thighs to about the knee, with more 
symptoms on the left than the right.  The veteran indicated 
that he took pain pills and muscle relaxants on a daily 
basis.  Examination of the lumbar spine showed that range of 
motion of the lumbar spine was inconsistently restricted.  
Palpation of the lumbar musculature revealed the muscles were 
held taut, with well developed paravertebral muscles.  Lumbar 
motion other than flexion, which was already documented, 
revealed hyperextension to 5 degrees and bilateral lateral 
bending to 5 degrees.  Neurologically, the patella reflexes 
were symmetrically absent, but, with reinforcement, were a 
trace and symmetrical.  The veteran could straight leg raise 
to 90 degrees seated with symptoms in the low back and no 
sciatic component.  In the supine he only could straight leg 
raise 5 degrees bilaterally.  Gross muscle strength was 
intact, though there was a visual decreased girth of the 
right thigh.  A lumbar CT study revealed degenerative joint 
disease changes at the facet joints at L3-4 and generalized 
bulging of the disc at L4-5 with degenerative joint disease 
at the facet joints.  The veteran was believed to have 
spondylolysis.  An electromyography (EMG) study revealed 
chronic motor root compression at L4, L5, and S1.  The 
examination report shows diagnoses of:  (1) symptomatic 
discogenic lumbar spondylosis with subjective symptomatology 
radiating to both lower extremities; (2) significant pain 
behavior with symptom magnification; (3) spondylolysis of 
lumbosacral spine; and (4) radiculopathy.

In specific regard to the issue of whether the veteran's 
inservice low back pain is related to his current pathology, 
the report states that, in the examiners opinion:

	I cannot connect the claimant's present 
clinical picture with the injury noted in 
the service with reference to the low 
back as ongoing today due to what 
happened in the service for the following 
reasons:

	a.  The examination November 28 of '88 
indicated this claimant could actually 
touch his toes.  If he had a significant 
injury, and the only injury is the one in 
'88, this claimant would not have that 
degree of range of motion.

	b.  The records are completely silent for 
any medical treatment between 1989 when 
he left the service until 1995.  He 
states that he had no money and therefore 
he couldn't seek care.  This explanation 
in this day and age with medical care 
available, in my opinion, is not an 
excuse, and would indicate to me that 
either he was having minimal problems, if 
any.

	c.  I found today significant decreased 
motion and significant symptomatology.  
Reviewing Dr. Thomas' examination, which 
was dated March 23, 1995, he noted that 
the claimant could forward flex 90 
degrees and had actually excellent ranges 
of motion, and this was also noted that 
there was spasm in the right 
paravertebral muscles on backward 
extension.  However, I cannot understand 
how the doctor palpates spasm palpably 
when the claimant was backward bending.  
Spasm is usually detected with the 
claimant face down, prone, and with the 
muscles at rest.  This claimant's 
muscles, though, were tense and held 
tense, which was voluntary and also 
because of the degree of development of 
these muscles, which were quite well 
developed.  [I]f the claimant's 
condition, which I noted today was [not] 
due to the service connected incident, 
even if records were produced, the 
clinical picture today is far worse as 
least as portrayed by the claimant today 
compared to '95, and if it would be due 
to the '88 incident, the severity of the 
symptoms would have been manifested when 
Dr. Thomas examined the claimant.

III.  Analysis

As indicated above, in order to be entitled to service 
connection for a low back disorder, the evidence must show 
that the veteran currently has a low back disorder and that 
this disability was incurred during service or is otherwise 
related to service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1997).  After careful review of all the 
evidence of record, the Board finds that the preponderance of 
such evidence is against the veteran's claim.

Initially, the Board finds that the veteran currently has low 
back pathology.  Specifically, the recent medical evidence 
shows that he has lumbar spondylosis and radiculopathy.  A 
1997 lumbar CT study revealed degenerative joint disease 
changes at the facet joints at L3-4 and generalized bulging 
of the disc at L4-5 with degenerative joint disease at the 
facet joints.  An electromyography (EMG) study revealed 
chronic motor root compression at L4, L5, and S1.  Current 
symptoms are low back pain and stiffness with radiculopathy 
to the legs.

The Board also finds that the veteran was treated for low 
back pain in service, apparently caused when attempting to 
lift a tool box.  Diagnosis was, alternatively, right lumbar 
back muscle pains, long standing lumbar injury, and lumbar 
back pain.  X-rays were within normal limits.

In light of the above, the determinative issue in this case 
is whether the veteran's inservice injury and subsequent low 
back pain is casually related to his current low back 
pathology.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. at 548; 
Rabideau v. Derwinski, 2 Vet. App. at 143.  In this regard, 
the Board finds that it must weigh the evidence both in 
support and against the veteran's claim.

The evidence supporting the veteran's claim includes his own 
sworn testimony and other lay statements.  He has 
consistently argued that he injured his back during service 
and has had low back pain ever since that time.  He has 
asserted that, since service, he has had no additional low 
back injuries.  Also supporting the veteran's claim is a 
letter apparently submitted by a nursing and physical therapy 
assistant.  It states that this person knew the veteran since 
1987 and had been treating his low back pain for several 
years.  The letter states that the veteran's back pain was 
due to his 1988 inservice injury.

The evidence against the veteran's claim includes his 
February 1989 separation medical report, which shows that, 
upon separation from service, the veteran had no back 
defects.  Similarly, in his report of medical history, he 
denied having any recurrent back pain.  This examination 
report is of substantial probative value, as it involves a 
medical examination of the veteran just prior to his 
discharge.  The Board does acknowledge that, in this case, 
the veteran was seen for low back pain and recommended for 
orthopedic consultation just 15 days prior to the date of his 
separation medical examination.  As a result, it finds the 
probative value of this examination less than under ordinary 
circumstances.

Nevertheless, the Board also finds that the veteran was not 
treated for any low back problems from 1989 to 1995, a period 
of approximately 6 years.  As stated above, a nursing 
assistant's letter indicates informal treatment of the 
veteran with physical therapy over the years.  However, the 
claims file contains no records of any such treatment and the 
veteran, in his testimony, has indicated that apparently none 
are available.

The first treatment after service for any back problems 
occurred in March 1995, when the veteran was examined by a VA 
physician as part of a compensation and pension examination.  
The report of that examination concludes that the veteran had 
a low back strain with spasm.  This diagnosis differs from 
those made during service, when no lumbar strain or spasms 
were noted.  Service medical records specifically state that 
the veteran had no back spasm.  Furthermore, the 1995 VA X-
ray report indicates that the veteran had a pars 
interarticularis defect at L5 and a bony density at L4, while 
X-rays taken during service indicate that his lumbosacral 
spine was within normal limits.

The veteran was also seen in September 1995, when he 
indicated that his back had "popped out" the night before.

The most recent medical evidence also supports the conclusion 
that the veteran's current back pathology is not related to 
his inservice low back pain.  The 1998 VA report shows that 
the veteran's pathology involves a bulging disc.  
Additionally, a CT study and an EMG report reveal 
degenerative joint disease and spondylolysis and nerve root 
compression, respectively.  Of particular significance is the 
medical opinion rendered by the physician that specifically 
concludes that the veteran's current clinical picture cannot 
be connected to what happened to him in service.  That 
opinion was made after thorough examination, including CT and 
EMG studies, and full review of the claims file, including 
service medical records and prior medical evidence.  A full 
explanation as to how the physician arrived at his conclusion 
was provided and is included verbatim in the Evidence section 
of this opinion.

Overall, the Board finds that the preponderance of the 
evidence indicates that the veteran's current low back 
pathology was not incurred in and is not related to his 
inservice back injury and resultant low back pain.  A 
comparison of the inservice and post-service symptoms, 
diagnoses, and clinical findings, as well as recent medical 
opinions, reveals significant differences.  In addition, the 
claims file shows that the veteran underwent no formal 
medical treatment for any back problems for approximately 6 
years after service.  Accordingly, the Board concludes that 
entitlement to service connection for a low back disorder has 
not been established by the evidence of record.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


